DETAILED ACTION 
Claims 1-7, 11-13, 21-23, and 26-32, submitted on May 24, 2021, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on May 24, 2021 has been entered.  
Withdrawn Rejections 
The rejection of claims 1-8, 10-12, and 21-28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as prima facie obvious over Dukes (US 5,183,814 A) is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks/Argu-ments, submitted on May 24, 2021, at pp. 5-7) to be persuasive, especially the comparison of the data in Table 1 (applicant’s specification at p. 12) with the prior art.  
Rejoinder of Withdrawn Claims 
Claim 1 is directed to an allowable composition.  Claim 13, directed to a method of using the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined,1 the restriction requirement as set forth in the Office action mailed on December 18, 2019 is hereby withdrawn.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
    

    
        1 Groups I and III were rejoined in the action mailed on December 22, 2020.  Group II is rejoined herein.